United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Edwin C. Lenow, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1036
Issued: January 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 3, 2010 appellant filed a timely appeal from a December 30, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment to her left upper
extremity causally related to her accepted carpal tunnel and ulnar nerve conditions.
FACTUAL HISTORY
Appellant, a 57-year-old correspondence clerk, filed an occupational disease claim on
June 16, 2006, alleging that she developed left carpal tunnel and tennis elbow conditions causally
related to employment factors. The Office accepted the claim for left carpal tunnel syndrome
and a lesion of the left ulnar nerve.

A July 22, 2006 electromyelogram (EMG) of appellant’s left upper extremity indicated
that she had mild left carpal tunnel syndrome and mild left ulnar nerve compression across her
left elbow.
On September 7, 2007 an additional EMG test found that the subtle borderline carpal
tunnel syndrome noted on the previous study of July 22, 2006 was not appreciated in this study.
All conduction latencies were within normal limits.
In a report dated November 12, 2008, Dr. James H. Calandruccio, Board-certified in
orthopedic surgery and hand surgery, found that appellant had a five percent permanent
impairment rating due to writer’s cramp or focal dystonia of the left upper extremity pursuant to
Table 16-13 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) fifth edition.
In a January 7, 2009 report, Dr. Calandruccio stated that appellant was experiencing
increasing problems with her right hand and right arm because her job required her to punch
buttons all of the time. He stated that her examination was essentially without change, with full
digital range of motion and he noted no appreciable numbness in her right hand.
Dr. Calandruccio advised that he had no further treatment available for appellant and that her
problems were entirely neurological. He recommended that she consult someone who could give
her Botox injections in order to ameliorate her condition, especially for her left upper extremity
writer’s cramp.
On February 9, 2009 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left upper extremity.
In a February 20, 2009 report, Dr. Howard P. Hogshead, an Office medical adviser and a
Board-certified orthopedic surgeon, found that appellant did not have any ratable impairment of
the left upper extremity. The July 21, 2006 left upper extremity EMG study showed a mild
carpal tunnel and cubital tunnel compression; but the results of the second EMG of September 7,
2007 demonstrated no abnormalities of the left upper extremity. Dr. Hogshead stated that,
although Dr. Calandruccio indicated that appellant had a neurological disorder, she had been
examined by three neurologists without a conclusive diagnosis. He stated that her underlying
disorder appeared to be a focal dystonia, which is central in origin. Dr. Hogshead noted that
Dr. Calandruccio rated a five percent impairment under Table 13-16, page 338, of the A.M.A.,
Guides. He noted, however, that this was a whole person impairment, which the Office did not
recognize and pertained to impairments stemming from the central nervous system or spine
which was not an accepted condition.
By decision dated February 26, 2009, the Office found that appellant had no ratable
impairment of the left upper extremity and therefore was not entitled to a schedule award.
On March 18, 2009 appellant requested an oral hearing, which was held on
October 21, 2009.
In an October 26, 2009 report, Dr. Calandruccio reiterated his opinion that appellant had
a five percent left upper extremity impairment under the A.M.A., Guides.

2

By decision dated December 30, 2009, an Office hearing representative affirmed the
February 26, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to insure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides fifth edition as the standard to be used for evaluating schedule
losses.3 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.4
ANALYSIS
The Office accepted left-sided carpal tunnel syndrome and a lesion of the left ulnar nerve.
Appellant filed a claim for a schedule award based on Dr. Calandruccio’s November 12, 2008
report. Dr. Calandruccio rated a five percent left upper extremity impairment due to writer’s
cramp or focal dystonia and referenced Table 13-16, page 338, of the A.M.A., Guides, which
rates upper extremity impairment based on neurological deficits. Dr. Hogshead, the Office
medical adviser, found that this rating was not a sufficient basis for a schedule award because the
September 7, 2007 EMG showed no abnormalities pertaining to carpal tunnel and cubital tunnel
compression, in contrast with the July 22, 2006 EMG test. He found no substantiation for
Dr. Calandruccio’s opinion that appellant had a neurological disorder and that focal dystonia was
not an accepted condition. Dr. Hogshead further noted that the rating was for whole person
impairment, which did not conform with the protocols of the A.M.A., Guides.5
Dr. Hogshead properly found that appellant did not provide sufficient medical evidence
to support a ratable impairment. None of the medical evidence of record provides a rating
pursuant to the A.M.A., Guides, for her accepted conditions of left carpal tunnel syndrome and
left lesion of the ulnar nerve. The most recent diagnostic studies of record, listed normal
examination findings for the left upper extremity. The Board finds that the Office properly
denied appellant a schedule award for the left upper extremity in its February 26, 2009 decision.
Following the February 26, 2009 decision appellant requested reconsideration and submitted an
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

Id. at § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

Phyllis F. Cundiff, 52 ECAB 439 (2001).

5

The Board notes that the Act does not provide for whole person impairments and therefore the calculation of
whole person impairment cannot be used to determine the extent of appellant’s impairment. See Tommy R. Martin,
56 ECAB 273 (2005).

3

October 26, 2009 report from Dr. Calandruccio; however, the physician merely reiterated his prior
rating of five percent left upper extremity impairment based on a nonaccepted neurological
disorder.6
On appeal, counsel contends that the Office erred in failing to consider medical evidence
from several other physicians who treated appellant’s neurological condition affecting her left
upper extremity. The reports referenced by counsel are not contained in the case record.
Appellant filed a separate claim for a right upper extremity impairment, but that claim is not
presently before the Board. The Board will affirm the Office’s December 30, 2009 decision.
CONCLUSION
The Board finds that appellant did not establish permanent impairment of her left arm
related to her accepted carpal tunnel or ulnar nerve conditions.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

4

